Citation Nr: 0607025	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-06 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
dorsolumbar paravertebral myositis and disc herniation L5-S1 
prior to October 2, 2000.

2.  Entitlement to an evaluation in excess of 60 percent for 
dorsolumbar paravertebral myositis and disc herniation L5-S1 
after October 2, 2000.

3.  Entitlement to an evaluation in excess of 10 percent for 
disability of the left knee prior to October 2, 2000.

4.  Entitlement to an evaluation in excess of 20 percent for 
disability of the left knee after October 2, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The veteran submitted a statement in May 2004 and inquired 
about the status of his hemorrhoids "case."  He added that 
his condition was worse than ever.  The Board notes that the 
veteran was previously denied a compensable evaluation for 
service-connected hemorrhoids by way of a Board decision 
dated in May 2002.  The Board construes the veteran's 
statement of May 2004 as a new claim for an increased 
evaluation.  As the issue has not yet been developed or 
certified on appeal it is referred to the RO for such further 
action as may be required.


FINDINGS OF FACT

1.  The evidence of record, prior to October 2, 2000, shows 
that the veteran's dorsolumbar paravertebral myositis and 
disc herniation L5-S1 disability was primarily manifested by 
complaints of pain, limitation of motion, and muscle spasm.  

2.  The evidence of record, after October 2, 2000, shows that 
the veteran's dorsolumbar paravertebral myositis and disc 
herniation L5-S1 disability was primarily manifested by 
complaints of pain, objective evidence of increased 
limitation of motion, muscle spasm, and bilateral 
radiculopathy.  

3.  The evidence of record, prior to October 2, 2000, shows 
that the veteran's left knee disability was manifested by 
painful, but full range of motion, crepitus, and evidence of 
degenerative joint disease; instability was not shown.

4.  The evidence of record, after October 2, 2000, show that 
the veteran's left knee disability is manifested by slight 
limitation of motion, crepitus, and evidence of degenerative 
joint disease, but no instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for dorsolumbar paravertebral myositis and disc 
herniation L5-S1, prior to October 2, 2000, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5003-5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5238, 5242, 5243 (2005).

2.  The criteria for a disability evaluation in excess of 60 
percent for dorsolumbar paravertebral myositis and disc 
herniation L5-S1, after October 2, 2000, are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5003-5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5238, 5242, 5243 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative medial left knee joint and retropatellar 
joint disease, prior to October 2, 2000, are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2005).

4.  The criteria for an evaluation in excess of 20 percent 
for degenerative medial left knee joint and retropatellar 
joint disease, after October 2, 2000, are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active military service from April 1984 to 
June 1988.  He was discharged due to physical disability, 
chronic low back pain syndrome.  He submitted his original 
claim for disability compensation benefits in July 1988.

The veteran was afforded a VA orthopedic examination in 
October 1988.  The veteran complained of pain in the back 
that was aggravated by prolonged standing, bending, or 
lifting.  The pains extended from the upper to lower back.  
The examiner said that there was a mild straightening of the 
lumbar lordosis with mild dorsal left lateral deviation of 
the spine.  There was pain to pressure with moderate spasms 
of the lower dorsal and lumbar paravertebral musculature.  
The veteran was said to have a painful range of motion with 
flexion to 60 degrees, extension to 10 degrees, lateral 
flexion to 20 degrees, and left and right rotation to 30 
degrees.  Straight leg raising elicited pain at 60 degrees.  
X-rays of the lumbosacral spine were interpreted to show a 
straightening of the lumbar spine with loss of its normal 
lordosis.  This was felt to be due to paralumbar muscle 
spasm.  No disc space narrowing was identified.  The 
diagnosis was dorsolumbar paravertebral myositis.

The examination report also noted that the veteran had a full 
range of motion of the left knee with crepitus.  X-rays of 
the left knee were said to show minimal degenerative joint 
disease (DJD).

The veteran was granted service connection for the 
dorsolumbar paravertebral myositis in December 1988.  He was 
awarded a 40 percent disability rating under Diagnostic Code 
5021.  The veteran was denied service connection for a left 
knee disability.

The veteran submitted a claim for an increased rating and to 
have his left knee considered for disability purposes in 
February 1992.  He was afforded a VA examination in April 
1992.  The veteran had the same complaints of back pain that 
were exacerbated by prolonged sitting, standing, bending, or 
lifting.  There was some straightening of the lumbar 
lordosis.  There was pain with pressure to the lumbar 
paravertebral and dorsal paravertebral areas with evidence of 
spasms and tenderness.  There was no atrophy or weakness of 
the lower extremities and no radicular signs.  Associated 
with the examination report were the results of a computed 
tomography (CT) scan of the lumbosacral spine from February 
1992.  The CT scan report said that there was circumferential 
bulging of disc L3-L4, degenerative osteoarthropathy of the 
apophysial joints L5-S1, and DJD of the sacroiliac joints.  
The final diagnosis was dorsolumbar myositis with DJD.

VA outpatient records, for the period from June 1989 to May 
1992 reflect isolated instances of treatment for complaints 
of back and left knee pain.  The veteran was seen with 
complaints of low back pain in February 1991.  X-rays of the 
lumbar spine were said to show no evidence of degenerative 
arthritis or scoliosis.

The veteran's 40 percent rating for dorsolumbar paravertebral 
myositis was confirmed and continued by way of a rating 
decision dated in December 1992.  The RO amended the 
diagnostic codes used to evaluate the disability to 
Diagnostic Code 5293, for intervertebral disc syndrome 
(IVDS), and Diagnostic Code 5003, for degenerative arthritis.  
The veteran was also granted service connection for a left 
leg condition, with minimal DJD, based on clear and 
unmistakable error in the prior rating decision.  He was 
awarded a 10 percent disability rating effective as of June 
1988.

The RO issued a rating decision that addressed disability 
evaluations for the veteran's service-connected varicose 
veins and hemorrhoids in April 1996.  The veteran perfected 
his appeal of the rating action in September 1996 through his 
submission of a VA Form 9.  The veteran reported that his 
claim was for an increase in his several service-connected 
disabilities, to include his back and knee.

The veteran submitted an additional statement in October 1996 
wherein he noted that he had received additional VA treatment 
and requested that the records be obtained in support of his 
claim for increased evaluations for his back and left knee.

The veteran repeated his contention that his "appeal" 
included his back and left knee disabilities in January 2000.  
He requested that he be afforded new VA examinations.

Additional VA records for the period from July 1992 to 
November 1996 were associated with the claims file.  As 
before, the records show isolated instances of treatment for 
complaints of back pain or left knee pain.

On October 2, 2000, the RO received a statement from the 
veteran and additional evidence in support of his claim for 
increased rating for his back and knee conditions.  Although 
the RO wrote to the veteran in December 2000 and acknowledged 
the September 1996 claim for increased evaluations, the RO 
later referred to the October 2000 statement as the current 
claim.  

The evidence submitted consisted of several x-ray reports and 
a magnetic resonance imaging (MRI) of the left knee and a CT 
scan report for the lumbar spine.  X-rays of the left knee in 
April and November 1999, respectively, were said to be 
essentially normal.  There was no evidence of arthritic 
changes.  A February 2000 MRI report said that there was some 
medial knee joint space narrowing but no definite significant 
meniscal tears.  The cruciate and collateral ligaments were 
said to be unremarkable.  Finally, there were prominent 
degenerative retropatellar changes and questionable mild 
chondromalacia.  There were degenerative subchondral cysts 
and a small knee joint effusion but no other definite 
significant abnormality.

The CT scan report was from September 1998.  The report noted 
that there was mild spinal canal stenosis at L3-L4, small 
suspected central and left-sided disc herniation at L4-L5, 
and small central and left-sided herniation at L5-S1.

The veteran was afforded a VA orthopedic examination of his 
dorsolumbar spine disability in December 2000.  The veteran 
complained of constant low back pain and a pressure-like 
sensation.  He said that he experienced an increase in pain 
and intensity whenever he walked or attempted to jog.  The 
veteran said that he experienced flare-ups about four to five 
times per week.  He said the pain would be severe and that it 
would be brought about by walking, sitting, or bending.  The 
pain would be relieved by the veteran lying in the fetal 
position and with medication.  The veteran was noted to wear 
a lumbosacral corset.  He was said to be unable to do 
household chores, job, or lift objects on the floor or bend 
without pain.  The examiner said that the veteran had forward 
flexion to 75 degrees, extension to 10 degrees, lateral 
bending to the right and left to 10 degrees, and rotation to 
the right and left to 20 degrees.  On repeat testing the 
veteran had flexion from 50 to 75 degrees, extension to 10 
degrees, and rotation to the right and left to 20 degrees.  
The examiner noted that there were spasms of moderate 
intensity from L2-S1 paravertebral muscles.  There was no 
atrophy of the lower extremities.  Deep tendon reflexes were 
+1 at the patellar and Achilles tendon bilaterally.  Manual 
muscle test was 5/5 and straight leg raise test was negative.  
The examiner referred to a September 1998 MRI [sic] report 
for additional information.  The report was actually the 
September 1998 CT scan.  The diagnoses was lumbar myositis, 
mild spinal canal stenosis at L3-L4 as by MRI [sic], small 
suspected central and left-sided disc herniation at L4-L5, 
and small central and left-sided herniation at L5-S1.

The veteran was afforded a VA examination to assess the 
current level of disability for his left knee in December 
2000.  The veteran complained of an aching pain in the knee.  
He denied any giving way or locking of the knee.  The veteran 
said that he experienced pain in the knee when driving or 
with cold weather.  He said that the pain was continuous and 
severe.  The veteran did not wear a brace.  There was no 
evidence of dislocation or subluxation.  The veteran had a 
range of motion from 0 to 130 degrees.  On repeat testing he 
had flexion to 120 degrees.  There was no edema, or 
tenderness to palpation.  The veteran had a positive patellar 
grinding test.  He did not walk with a limp.  The examiner 
noted the results of the April 1999 x-rays and the MRI from 
February 2000.  The diagnosis was degenerative medial left 
knee joint and retropatellar joint disease.

The RO increased the veteran's disability evaluation for his 
dorsolumbar paravertebral myositis and disc herniation at L5-
S1 to 60 percent in October 2001.  The effective date was 
established as October 2, 2000.  The RO determined this was 
when the veteran submitted his claim for an increased 
evaluation.  The veteran's left knee disability evaluation 
was increased to 20 percent, also effective from October 2, 
2000.

The veteran submitted additional VA treatment records in 
August 2002.  However, the records related to treatment for 
issues not on appeal.

The veteran's case was remanded for additional development by 
the Board in February 2004.  The RO wrote to the veteran in 
May 2004.  He was asked to identify any source of medical 
evidence that would be of help in evaluating his claim.  The 
veteran responded that same month that he had no additional 
evidence to submit.  He said that all medical records had 
been submitted and asked that the RO proceed based on the 
evidence on file.

The veteran was afforded a VA orthopedic examination to 
evaluate his spine disability in July 2004.  The veteran 
reported that he worked as a physical education teacher.  He 
said that he had injured his back at work in the past and was 
sent for an MRI that revealed a herniated disc.  The veteran 
complained of pain in the lower back and waist area.  He said 
that the pain was dull and constant.  He also said that he 
had sometimes had exacerbations that would last a couple of 
hours.  The veteran said he would have the acute pain after 
prolonged time in the same position.  The veteran did not 
report any ongoing treatment.  He noted that he had been 
treated in the military and as reflected by outpatient 
records in the past.  The veteran reported that his last 
flare-up was approximately two to three months earlier.  He 
attempted to walk one mile and, since that time, experienced 
low back pain.  He said that he could perform the activities 
of daily living.  The veteran said that he wore a soft 
lumbosacral corset if he traveled or was going to be outside 
the home for a long time during the day.  

As noted the veteran worked as a physical education teacher 
but had stopped his own sports activities in the 1990's 
because of his back and left knee pain.  The examiner 
reported that the veteran had a normal spinal curvature 
except for a slight decrease in lumbar lordosis.  The 
examiner said that the veteran had forward flexion to 30 
degrees with pain but could extend to 40 degrees, extension 
to 15 degrees, left flexion to 20 degrees and right lateral 
flexion to 10 degrees, and left and right lateral rotation to 
10 degrees.  The veteran complained of pain at the end of all 
ranges of motion.  The examiner said that the veteran 
appeared to have difficulty and increased limitations upon 
repetitive movements and poor endurance to repetitive 
movements.  The examiner said that there was evidence of 
muscular spasm and swelling along the paravertebral muscles 
of the thoracolumbar spine bilaterally.  There was tenderness 
on palpation of the spinous process over the lumbar region 
near L2-L5.  The examiner stated that there were no fixed 
deformities or ankylosis.  The examiner noted that the 
veteran had no deficits to pinprick in the lower extremities.  
There was no atrophy and the veteran had normal muscle tone 
and functional strength described as 5/5.  The examiner 
reported that the veteran had 2+ patellar reflexes 
bilaterally.  The Achilles reflex was 1+ on the right but 0 
on the left.  The veteran had no history of prescribed 
bedrest.  The diagnoses were lumbar myositis and lumbosacral 
radiculopathy "due to Achil."

The examiner provided an addendum to her report.  The 
diagnoses were listed as dorsal-lumbar paravertebral 
myositis, disc herniation at L4, S1, and clinical bilateral 
lumbar radiculopathy, secondary to the myositis.  The 
examiner added several comments.  The examiner said that the 
veteran's low back disability limited him in his occupation 
as a physical education teacher and proposed some limitations 
of functions for the veteran.  The examiner noted that there 
was objective evidence of pain on all movements of the lumbar 
spine but that there was no scientific method to measure or 
quantify pain.  The examiner also noted that there was 
moderate to severe muscle spasm on extreme forwarding 
bending.  There was no loss of unilateral spine motion or 
standing position and no listing of the spine to the opposite 
side.  Goldthwaite's sign was negative.  There was abnormal 
mobility on forced motion of the thoracolumbar spine 
following repetitive use.  The examiner stated that there was 
no incoordination, weakened movement, or excess fatigability 
on use.  The veteran admitted to time loss from work on a 
monthly basis but was unable to specify how much time.  

The examiner said that the veteran would have additional 
limits on functional ability with repeated use or during 
flare-ups.  Finally, the examiner said that there was 
evidence of a neuropathy due to the low back disability that 
included absent left ankle jerks and decreased right ankle 
jerks.  The examiner noted that, by history, the pain pattern 
was not characteristic of an L5-S1 herniated nucleus pulposus 
but there was muscle spasm.  

The veteran was also afforded a VA examination to assess his 
left knee disability in July 2004.  The veteran did not 
report any flare-ups.  His main complaint was a constant 
discomfort of the knee and that certain positions triggered 
pain.  The increase in pain was short-lived and was for the 
duration of the change in position.  The veteran reported an 
increase in his disability, particularly in the past couple 
of months and since July after trying to run a mile.  The 
veteran said that he required two weeks of rest due to back 
and left knee pain.  The veteran reported that he had left 
knee pain mainly at the lateral aspect.  He also said that he 
had knee discomfort, stiffness, swelling, instability, giving 
way, and cracking sounds.  The veteran said that he used a 
Palumbo brace and medications.  The veteran denied any 
episodes of dislocation or subluxation.  The veteran said 
that his left knee disability limited him as a physical 
education instructor in that he has to tell his students what 
to do and not perform the actions.  Otherwise he was 
completely independent in all activities of daily living.  

In regard to range of motion, the examiner said that the 
veteran was slower to complete and fully extend the knee 
because of complaint of pain in extension.   However, he had 
a full range of motion.  The examiner noted that, although 
the veteran referred to discomfort, he admitted the motion 
did not cause pain.  The examiner said that there was no 
objective evidence of additional limitation in motion and 
function by pain, fatigue, weakness, or lack of endurance by 
repetitive use.  There was no objective evidence of 
instability or weakness.  The anterior and cruciate ligaments 
were said to be intact.  There was a negative Lachman's and 
McMurray's tests.  The patellar grinding test was positive.  
The examiner referred to the results of the February 2000 MRI 
of the knee as showing evidence of degenerative medial joint 
and retropatellar changes.  The diagnosis was DJD of the left 
knee with retropatellar joint disease.  The examiner 
commented that the veteran had an exacerbation of pain within 
the past couple of months and after trying to run a mile.  
The examiner opined that the veteran would be limited with 
prolonged squatting, kneeling, and high impact activities 
that might be related to his occupation.  

The examiner provided an addendum to the examination report.  
The examiner stated that there was no recurrent subluxation, 
lateral instability weakness, weakness of movement, excessive 
fatigability or incoordination after repetitive use.  The 
veteran had a normal range of motion from 0 to 140 degrees, 
and there was no neurologic impairment associated with the 
left knee.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

At the outset the Board notes that the veteran submitted his 
claim for increased evaluations for his dorsolumbar 
paravertebral myositis and disc herniation L5-S1 and 
degenerative medial left knee joint and retropatellar joint 
disease in September 1996.  The RO acknowledged the veteran's 
claim by way of a letter dated in December 2000.  However, 
the October 2001 rating decision referred only to a statement 
from the veteran in October 2000 as the date of the current 
claim.  The increased evaluations for the back and left knee 
disabilities were made effective as of October 2, 2000, the 
date of "claim" referred to by the RO.  

As the veteran's claim for increased evaluations was received 
in September 1996, the Board will evaluate the evidence to 
determine if an increased evaluation is warranted prior to 
October 2, 2000, in addition to evaluating the claim for an 
increased evaluation after that time.

A. Spine

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2005), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.  However, even if 
the Board finds a revised version more favorable, the reach 
of the new criteria can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000.

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2005).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and 
their relative status as possible moderate or severe as they 
relate to the level of limitation.

The RO originally rated the veteran's spine disability as 40 
percent disabling for myositis under Diagnostic Code 5021.  
This was changed to Diagnostic Code 5003 and Diagnostic Code 
5293 in December 1992 based on the February 1992 CT scan 
evidence of disc disease.  The October 2001 rating decision 
again amended the diagnostic code to 5293.

The rating criteria in effect prior to September 2002 
provided for a 60 percent rating for intervertebral disc 
syndrome where the disability is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating was provided where there was evidence of 
severe, recurring attacks, with intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The December 1992 rating action changed the veteran's 
diagnostic code, in part, on the results of the February 1992 
CT scan which showed evidence of disc disease, which had not 
been present before.  The prior 40 percent rating was 
continued because there was no evidence to warrant a 60 
percent rating at that time.

The evidence of record prior to October 2, 2000, does not 
demonstrate that the veteran satisfies the criteria for a 60 
percent rating under Diagnostic Code 5293.  The April 1992 VA 
examination did not report evidence of sciatic neuropathy, or 
absent ankle jerk.  There was no evidence of radiculopathy.  
There was no weakness or atrophy of the lower extremities.  
The outpatient records do not reflect findings to show the 
veteran with pronounced symptoms.  

The September 1998 CT scan report did show evidence of canal 
stenosis, and disc herniation, a change from February 1992.  
However, the impression was that the results were mild but 
likely significant findings at all levels studied.  Further 
there are no clinical record to show an increase in 
symptomatology associated with the change in CT scan results 
prior to the VA examination of December 2000.  

The evidence of record does not establish that the veteran 
satisfied the criteria for a 60 percent evaluation at any 
time prior to October 2, 2000.  

There is no evidence of record that the veteran's disability 
involves residuals of a fracture of a vertebra or ankylosis 
to warrant consideration of an increased rating under 
Diagnostic Code 5285 or Diagnostic Code 5286.  38 C.F.R. 
§ 4.71a.

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Bierman v. Brown, 6 Vet. App. 125 (1994).  After 
reviewing the record, the Board finds that a separate 
disability rating is not warranted, because the objective 
medical evidence does not demonstrate that the veteran 
suffered from a separate neurological disability.  Neither 
the clinical records nor the December 2000 VA examination 
report provided evidence of a diagnosis of radiculopathy or 
other neurological impairment related to the veteran's 
service-connected spine disability.  Id, at 129-132.



Increased Evaluation Under Regulations
in Effect After September 23, 2002, and Prior to September 
26, 2003

The change in regulations was limited to the criteria used to 
evaluate disabilities involving IVDS.  The amended criteria 
direct that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The criteria provide for a 
40 percent disability rating where there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
evaluation is for consideration where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

A note in the rating criteria defines incapacitating episodes 
as a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note (1) (2003).

There is no evidence of record to show that the veteran 
experienced any incapacitating episodes from September 23, 
2002, to September 26, 2003.  The December 2000 VA 
examination did not report any such episodes and the 
outpatient treatment records are also negative for evidence 
of incapacitating episodes.  Thus there is no basis for an 
increased evaluation under this criteria.

Further, there is no basis to consider a disability 
evaluation using the combined orthopedic and neurological 
manifestations.  As with the reasoning provided in discussing 
the application of Bierman supra, the evidence does not show 
that the veteran had a separate, and distinct neurological 
impairment that would allow for consideration of separate 
ratings, to be combined, under 38 C.F.R. § 4.25.



Increased Rating Under
Regulations in Effect After September 26, 2003

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2005).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 100 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a (2005).

Incapacitating episodes are evaluated from 10 percent to 60 
percent depending on the number of weeks of incapacitation.  

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

As noted above, Plate V provides a pictorial of the normal 
range of motion for the cervical and thoracolumbar spine.   
See 38 C.F.R. § 4.71a, Plate V (2005).

In evaluating the veteran's orthopedic disability in light of 
the new criteria, the Board finds that there is no basis for 
an increased evaluation.  The veteran is already rated at the 
60 percent level.  There is no evidence of unfavorable 
ankylosis of the entire spine that would allow for 
consideration of a 100 percent rating under the newest rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5238, 5242 
(2005).  

In addition, the veteran cannot receive a rating in excess of 
60 percent for incapacitating episodes.  Therefore there is 
no basis for an increased evaluation based on that criteria.

The Board notes, however, that consideration of higher 
combined or separate ratings for chronic orthopedic 
manifestations and chronic neurologic disability 
manifestations may still be applicable.  

While the veteran's chronic orthopedic manifestations warrant 
the maximum schedular rating of 40 percent for limitation of 
lumbar spine motion or for lumbosacral strain, the Board 
finds the evidence does not demonstrate that he has more than 
mild incomplete paralysis to the lower extremities as to 
warrant a higher combined rating.  See 38 C.F.R. §§ 4.25, 
4.124, Diagnostic Code 8520 (in accordance with the 
provisions of 38 C.F.R. § 4.25 a combined rating in excess of 
60 percent would require a 40 percent rating for chronic 
orthopedic manifestations and findings, including the 
bilateral factor, for a neurological impairment that would 
allow for a combined rating in excess of 60 percent).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005). The maximum rating which may be assigned for neuritis 
not characterized by organic changes as noted above will be 
that for moderate, or with nerve involvement, for moderately 
severe, incomplete paralysis.  Id.  Neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2005).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, 
Diagnostic Code 8620 refers to neuritis of the sciatic nerve 
and Diagnostic Code 8720 refers to neuralgia of the sciatic 
nerve.

The veteran was diagnosed with bilateral lumbar radiculopathy 
at the time of his July 2004 VA examination.  The examiner 
noted that there was no evidence of atrophy or weakness as 
there was 5/5 muscle strength.  However, the veteran was 
noted to have a diminished ankle jerk at the right ankle and 
a missing ankle jerk at the left ankle.  The Board finds that 
there is no evidence of more than moderate incomplete 
paralysis to either of the veteran's lower extremities.  As 
such, even if a 20 percent evaluation could be assigned to 
each lower extremity, the combined disability evaluation of 
the veteran's orthopedic and neurological symptoms would not 
warrant a combined rating in excess of 60 percent.  38 C.F.R. 
§ 4.25.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  DeLuca, supra; see also VAOPGCPREC 36-97.  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

The veteran's complaints of pain are contemplated in his  40 
and 60 percent ratings.  The veteran's primary symptoms have 
been limitation of motion, and muscle spasm, as noted on his 
VA examinations in 2000 and 2004.  The veteran was noted to 
have some decrease in his limitation of motion and increase 
in spasms after repetitive testing.  Although the veteran 
said that he experienced flare-ups, he was not able to 
describe them well, and only said that he had more pain.  The 
veteran described one incident where he said he had to rest 
for two weeks after he tried to run a mile and had increased 
back and left knee pain.  The objective evidence of record 
does not show that the veteran experiences such increase in 
his symptomatology so as to warrant an evaluation in excess 
of 40 percent prior to October 2, 2000, or in excess of 60 
percent after October 2, 2000.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  There is no evidence of the veteran 
being hospitalized at any time for his service-connected 
dorsolumbar spine disability.  Further, there are only 
limited outpatient treatment records.  The veteran has said 
he missed work once for two weeks due to a flare-up.  He 
continues to be employed as a physical education teacher 
despite not being able to perform the physical activities of 
the job.  There is no evidence that the manifestations of the 
disability are unusual or exceptional.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

B.  Left Knee

The veteran's left knee disability has been rated under 
Diagnostic Code 5003 (degenerative arthritis) and Diagnostic 
Code 5257, pertaining to disabilities of the knee involving 
lateral instability and/or subluxation.  See 38 C.F.R. 
§ 4.71a (2005).  The veteran's left knee disability is 
currently rated as 20 percent disabling under the combined 
diagnostic codes.  

The Board notes that a separate rating for arthritis of a 
knee joint may be assigned when the veteran has arthritis and 
instability.  The concept being that such a rating would be 
in order where there was a musculoskeletal disability not 
involving limitation of motion and a musculoskeletal 
disability predicated on limitation of motion.  See 
VAOPGCPRECs 23-97, 9-98.  Typically, the separate rating is 
assigned where the primary knee disability involves 
Diagnostic Code 5257, a diagnostic code where the disability 
is not premised on a limitation of motion.

The veteran does not experience instability of the knee, as 
contemplated under Diagnostic Code 5257, to warrant the 
assignment of a separate disability rating for instability.  
While the veteran has given subjective reports of his knee 
giving away, the VA examinations have not reported objective 
evidence to demonstrate any weakness, instability, or 
episodes of subluxation or dislocation.  Consequently, the 
Board finds that there is no basis to assign a disability 
rating under Diagnostic Code 5257.

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint involved is 
not compensably disabling under the appropriate diagnostic 
codes, a rating of 10 percent is assignable for each major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a (2005).  

At the time the veteran filed a claim for an increased 
rating, the left knee disability was evaluated as 10 percent 
disabling under Diagnostic Codes 5003 and 5257.  The rating 
for the knee disability was increased to 20 percent as of 
October 2, 2000, under Diagnostic Code 5257-5003 based upon 
evidence of degenerative joint disease of the left knee with 
objective evidence of left knee pain and limitation of 
motion.  Under Diagnostic Code 5260, a noncompensable rating 
is assigned where flexion is limited to 60 degrees.  A 20 
percent disability evaluation is warranted where flexion is 
limited to 30 degrees.  A 30 percent rating is for 
application when flexion is limited to 15 degrees.  (Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2005)).  

There is no basis to assign a 30 percent rating under 
Diagnostic Code 5260.  The veteran's flexion was noted to be 
to 130 degrees, 120 degrees after repetitive testing, at the 
time of his December 2000 VA examination.  It was described 
as full at the time of the July 2004 VA examination.

The Board has also considered the veteran's right knee 
disability for limitation of extension under Diagnostic Code 
5261.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261 a 
noncompensable rating is assigned where extension is limited 
to 5 degrees.  A 20 percent is applicable when extension is 
limited to 15 degrees.  A 30 percent evaluation is warranted 
where extension is limited to 20 degrees.  Id.

The objective medical evidence of record reflects that the 
veteran, at most, satisfies the criteria for a noncompensable 
rating under Diagnostic Code 5261.  The VA examinations have 
established that the veteran has full extension.  Thus, there 
is no basis to assign an increased evaluation for limitation 
of extension under Diagnostic Code 5261.  

The Board further notes that inasmuch as the record reveals 
no evidence of ankylosis or impairment of the tibia or 
fibula, an increased evaluation under Diagnostic Code 5256 or 
5262, 38 C.F.R. § 4.71a is not for application in this case.  

The VA's General Counsel has also issued a precedential 
opinion that provides for the possible assignment of separate 
disability ratings for limitation of flexion and limitation 
of extension involving the same knee joint.  See VAOPGCPREC 
9-2004.  In that opinion, the General Counsel said that where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Nevertheless, as noted 
above, neither the veteran's limitation of flexion nor his 
limitation of extension is such that a compensable rating is 
warranted.

Finally, the Board has also considered the veteran's left 
knee disability under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 
4.59.  However, the veteran does not experience additional 
functional limitation such as fatigue, incoordination, 
weakness.  The VA examiner from 2004 made specific findings 
that the veteran did not experience those symptoms.  The 
veteran's primary complaint is pain and the pain is 
aggravated with a change in position but is also relieved 
after the change in position.  As noted above, pain is 
contemplated in the 10 percent and 20 percent rating 
assigned.  There are no additional factors to warrant the 
assignment of a rating in excess of 10 percent prior to 
October 2, 2000, or for a rating in excess of 20 percent 
after this date for the veteran's degenerative medial left 
knee joint and retropatellar joint disease.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
increased evaluations for the veteran's service-connected 
dorsolumbar spine and left knee disabilities.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim for increased evaluations for his spine 
and left knee disabilities was submitted prior to the 
requirement to provide the notice and assistance referenced 
supra.  He was granted increased evaluations for both 
disabilities in October 2001.  He expressed disagreement with 
the evaluations.  

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.  The RO initially wrote 
to the veteran in December 2000.  The letter acknowledged the 
veteran's claim and informed him actions taken by the RO in 
the development of his claim.

The rating decision of October 2001 informed the veteran of 
his increased evaluations, the basis for the increase, and 
why the evidence did not support any higher evaluations.  The 
same information was noted in the March 2002 statement of the 
case.

The veteran case was remanded for additional development in 
February 2004.  The RO wrote to the veteran in May 2004.  The 
veteran was informed of what evidence was required to 
establish increased evaluations.  He was asked to identify 
sources of treatment so that records could be obtained.  The 
RO also informed the veteran of VA's responsibilities in the 
development of his claim and what he was required to do.  The 
veteran was encouraged to submit his evidence to the RO.

The veteran responded in May 2004 that he had no additional 
evidence to submit.  He said that all the medical evidence 
was of record and he asked that his claim be decided based on 
the evidence.  

The RO issued a supplemental statement of the case that 
addressed the additional evidence of record and why the 
evidence did not show entitlement to increased evaluations in 
September 2004.

The Board finds that the December 2000 and May 2004 letters 
to the veteran fulfilled VA's duty to notify the veteran 
regarding the evidence necessary to support his claim, 
including the duty to notify the veteran to submit any 
pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran submitted 
medical evidence in support of his claim.  He was afforded 
multiple VA examinations.  VA medical records were obtained 
and associated with the claims file.  The veteran declined to 
identify or provide any additional evidence in May 2004.  The 
veteran has not alleged that there is any outstanding 
evidence pertinent to his claim.  










	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 40 percent for 
dorsolumbar paravertebral myositis and disc herniation L5-S1 
prior to October 2, 2000, is denied.

Entitlement to a rating in excess of 60 percent for 
dorsolumbar paravertebral myositis and disc herniation L5-S1 
after October 2, 2000, is denied.

Entitlement to a rating in excess of 10 percent for 
disability of the left knee prior to October, 2, 2000, is 
denied.

Entitlement to a rating in excess of 20 percent for 
disability of the left knee after October, 2, 2000, is 
denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


